Citation Nr: 0306910	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  01-08 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a noncompensable rating for bilateral hearing loss, 
effective from April 12, 2000, based on the date entitlement 
first arose when he filed his original VA compensation claim 
for this disability.  (See 38 C.F.R. § 3.400 (2002).)  The 
veteran is appealing the rating assigned and contends that 
the severity of his hearing impairment warrants a compensable 
evaluation.

In his substantive appeal, the veteran requested a personal 
hearing before the Board at the RO.  However, in November 
2001, he withdrew his hearing request.


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the 
veteran's service-connected bilateral hearing loss is 
manifested by average pure tone thresholds of 58-59 decibels 
in the right ear and 51-53 decibels in the left ear, and a 
speech discrimination score of 88-92 percent in the right ear 
and 92 percent in the left ear.

2.  The veteran has Level II or III hearing in the right ear 
and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in January 2001 and December 2001, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  He has also been notified via a 
July 2002 Supplemental Statement of the Case of VA's new duty 
to assist provisions contained in the revised version of 38 
C.F.R. § 3.159 (2002).  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim, 
including providing with VA examinations which address the 
increased rating claim on appeal and obtaining pertinent 
treatment records from private medical care providers whom he 
has identified.  Apart from those private medical treatment 
sources already brought to VA's attention, the veteran has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  There is no objective 
evidence indicating that there has been a material change in 
the severity of his hearing loss since he was last examined.  
There are no records suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  See also VAOPGCPREC 11-
95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted).

Throughout the claims process, the veteran has been notified 
of the evidence and information necessary to substantiate his 
claim, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim for a compensable rating 
for his service-connected bilateral hearing loss.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that his date of 
birth was in July 1920 and that he had normal 15/15 hearing 
acuity on whispered voice testing on entrance examination in 
January 1944.  On separation examination in January 1946 his 
hearing acuity was diminished in his left ear, testing at 
only 5/15.  The examiner observed that there was fungus in 
the veteran's right ear at the time of his separation.  The 
veteran filed his original claim for VA compensation for 
bilateral hearing loss on April 12, 2000, and in an April 
2001 rating decision the RO granted his claim and assigned a 
noncompensable evaluation.

On the authorized VA audiological evaluation on March 26, 
2001, the veteran's pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
50
65
80
LEFT
N/A
30
45
60
70

The above findings show that the veteran's average pure tone 
thresholds, in decibels, at the frequencies of 1000, 2000, 
3000 and 4000 Hertz was 58 in the right ear and 51 percent in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in his right ear and of 92 percent in 
his left ear on testing under Maryland CNC criteria.

Private medical records from the veteran's physician, Garry 
D. Tinnes, M.D., show that in November 2000 Dr. Tinnes noted 
that the veteran's past medical history was significant for 
hearing loss.  Dr. Tinnes diagnosed the veteran was high 
frequency hearing loss in October 2001.  A private treatment 
report from Oscar Miranda, M.D., shows that the veteran was 
treated for complaints of a right earache and reported a 
history of bilateral hearing loss without tinnitus.  Dr. 
Miranda noted that both auditory canals were partially 
obstructed by cerumen and irrigated the right canal to clear 
it.  Thereafter, examination of the veteran's right tympanic 
membrane showed that it was clear and mobile.  Cerumen-
softening drops were prescribed for the left auditory canal 
with the recommendation that if the veteran did not 
successfully clear the cerumen from his left ear canal he 
should return to Dr. Miranda for a second irrigation 
procedure.  

On the authorized VA audiological evaluation of the veteran's 
hearing acuity conducted on May 24, 2002, his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
50
60
90
LEFT
N/A
30
45
65
70

The above findings show that the veteran's average pure tone 
thresholds, in decibels, at the frequencies of 1000, 2000, 
3000 and 4000 Hertz was 59 in the right ear and 53 percent in 
the left ear.  Speech audiometry using the Maryland CNC test 
revealed speech recognition ability of 92 percent in the 
right ear and of 92 in the left ear.

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has stated that assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 
(2002).

In cases involving exceptional patterns of hearing 
impairment, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b).

The objective medical tests used to assess the extent of the 
veteran's hearing impairment are performed without the 
veteran wearing his hearing aids.  (See 38 C.F.R. § 4.85(a) 
(2002))  Therefore, his level of audiological impairment is 
based on his unassisted hearing acuity and negates any 
contention which he may make to the effect that his need of 
hearing aids forms a basis for an increased hearing.

Notwithstanding the veteran's own subjective assessment of 
the severity of his hearing loss, the rating schedule only 
permits us to rate his hearing loss based on the objective 
results obtained on VA audiological examination.  The March 
26, 2001 VA examination shows that the veteran's hearing loss 
was manifested by an average pure tone threshold in the right 
ear of 58 decibels, and an average pure tone threshold in the 
left ear of 51 decibels, with speech recognition of 88 
percent in the right ear and 92 percent in the left.  
Evaluating this test score based on Table VI found at 38 
C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level III and his left ear is at Level I.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, is entitled to only a noncompensable evaluation.  

We note that this case is based on an appeal of an April 2001 
RO decision, which had granted the veteran service connection 
for bilateral hearing loss effective from April 12, 2000, the 
date upon which he filed his original claim for VA 
compensation for a hearing loss disability.  (See 38 C.F.R. 
§ 3.400.)  Consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for his service-connected bilateral hearing loss for separate 
periods of time, from April 12, 2000, to the present, based 
on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In this regard, we note that the May 24, 2002 VA examination 
shows that the veteran's hearing loss is manifested by an 
average pure tone threshold in the right ear of 59 decibels, 
and an average pure tone threshold in the left ear of 53 
decibels, with speech recognition of 92 percent in the right 
ear and 92 percent in the left.  Evaluating this test score 
based on Table VI found at 38 C.F.R. § 4.85, the veteran's 
right ear hearing acuity is at Level II and his left ear is 
at Level I.  This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. § 4.85, is entitled to only a 
noncompensable evaluation.

Neither of the provisions under 38 C.F.R. § 4.86 would result 
in a higher rating.  The provisions of 4.86(a) do not apply.  
The audiometric results discussed above did not show puretone 
thresholds of 55 decibels or greater in the relevant 
frequencies.  The provisions of 38 C.F.R. § 4.86(b) also do 
not apply.  The audiometric results discussed above did not 
show puretone thresholds of less than 30 decibels at 1000 
Hertz for either ear, with a finding of 70 decibels at 2000 
Hertz.

We find that the assignment of a staged rating is not 
warranted in the present case with regard to the rating issue 
on appeal because the noncompensable evaluation for the 
veteran's bilateral hearing loss reflects the most severe 
disability picture presented by the medical evidence 
associated with the record, which encompassed the effective 
date of the award for service connection for the hearing loss 
disability to the present time.  Although the Board 
sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  The assigned zero percent disability rating is 
appropriate based on the audiometric results.  His claim for 
an increased (compensable) evaluation for bilateral hearing 
loss must therefore be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

